COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Francisco Ayala v. The State of Texas

Appellate case number:    01-13-00393-CR

Trial court case number: 1820869

Trial court:              County Criminal Court at Law No. 9 of Harris County

       On May 20, 2014, this case was abated and remanded to the trial court to determine
whether appellant wished to prosecute the appeal and, if so, whether or not appellant’s counsel,
H. William Johnson, intended to abandon the appeal. The trial court held a hearing on our
abatement order on June 11, 2014. The trial court clerk has filed a supplemental clerk’s record
that contains the trial court’s findings and recommendations, and a reporter’s record of the
hearing. The trial court’s findings state that appellant served his sentence in this case and was
released from custody, appellant’s counsel does not know appellant’s whereabouts, and appellant
presently is a fugitive in a felony case. The trial court concluded that appellant has abandoned
the appeal.
         Accordingly, we REINSTATE this case on the Court’s active docket. The case may be
set for submission and considered without briefs. See TEX. R. APP. P. 38.8(b)(4); Compian v.
State, No. 01-08-00034-CR, 2010 WL 3220644, at *2 (Tex. App.—Houston [1st Dist.] Aug. 12,
2010, no pet.).


       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually     Acting for the Court


Date: October 23, 2014



                                               1